
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3



Amendment
to
The AES Corporation Profit Sharing and Stock Ownership Plan


        Pursuant to the authority granted to the undersigned by the Board of
Directors of the AES Corporation, The AES Corporation Profit Sharing and Stock
Ownership Plan (the "Plan") is hereby amended, effective as of the closing date
of the purchase of AES NewEnergy, Inc. by CEG Acquisition, LLC., as follows:

        1. AES New Energy, Inc. and its subsidiary entities shall cease to be
participating Employers in the Plan effective as of the closing date of the
purchase of AES NewEnergy, Inc. by CEG Acquisition, LLC.

        2. A new Subsection 7.5(l) is added to the Plan which reads as follows:

        "(l) Notwithstanding any provision of the Plan to the contrary,
Participants who cease participation in the Plan due to the sale of AES
NewEnergy, Inc. to CEG Acquisition, LLC shall be 100% vested in the total market
value of their Plan accounts effective as of the closing date of such sale."

        3. The first paragraph of Section 8.2 is amended and restated in its
entirety to read as follows:

        "Upon retirement of a Participant, the Administrative Committee shall,
as directed by the Participant, direct the Trustee to apply the amount standing
to the credit of such Employee's Elective Contributions Account, Voluntary
Employee Contributions Account, Employer Matching Contributions Account, Profit
Sharing Contributions Account, Transferred Contributions Account, Participant
Directed Account, Rollover Contributions Account and ESOP Account (less the
amount of any outstanding loans not otherwise rolled over in accordance with the
terms of this Plan) by payment of the amounts thereof in one of the following
methods:"

        4. Section 8.15 is amended by adding the following to the end of such
section:

        "Notwithstanding any provision of the Plan to the contrary, if (i) a
Participant's participation in the Plan ceased due to the sale of AES
NewEnergy, Inc. to CEG Acquisition, LLC, and (ii) such Participant elects a
direct rollover pursuant to Section 8.17, then the Participant's direct rollover
may include notes evidencing any outstanding loans."

    The AES Corporation Dated: August 15, 2002         By:      Barry J. Sharp
Senior Vice President and CFO

63

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.3



Amendment to The AES Corporation Profit Sharing and Stock Ownership Plan
